DETAILED ACTION
Applicant's response, filed 26 October 2020, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-5, 9-11, and 14-28 were previously pending.  Claims 1-5, 9-11, 14, 15, and 19-28 were examined, with claims 16-18 being withdrawn.  
	Claims 1-5, 9-11, and 14-28 have been cancelled herein.
	Claims 29-48 are newly submitted and examined herein.

Drawings
	The amendment to Figure 2, submitted 26 October 2020 is accepted.

Claim Objections 
Claims 29 and 36 are objected to because of the following informalities:  
Claim 29 recites, “native Baynes classifiers”.  It is believed that this is a typographical error and should be amended to recite “Naive Bayes classifiers”.
iden-tifies”.  The inclusion of the hyphen appears to be a typographical error and that claim is assumed to read, “path analyzer identifies”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 29-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance (hereinafter both referred to as the “Guidance”). 
	Framework with which to Evaluate Subject Matter Eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (Prong One);  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
(2B)  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept.
	Framework Analysis as Pertains to the Instant Claims:
With regard to (1), the instant claims recite a machine for predicting the course of progression of a disease (claim 29, newly presented) and a machine adapted to evaluate a disease in a subject (claim 39, newly presented), therefore the answer is "yes".  
With regard to (2A), Prong One, under the broadest reasonable interpretation (BRI), the instant claims recite the following:
Claim 29:
--“classify genes of the normal-tissue transcriptome and the perturbed tissue transcriptome into genesets according to [a] function of those genes in biological pathways”; 
--“comparing the single normal-tissue transcriptome with the single perturbed-tissue transcriptome…to identify one or more deregulated mechanisms, the statistical comparison performed using N-of-1 analysis, the N-of-1 analysis being performed by, for each geneset identified in the single normal-tissue transcriptome and the single perturbed-tissue transcriptome, generating statistics, the statistics including a p-value, from comparing the single normal-tissue transcriptome to the single perturbed-tissue transcriptome”;
--“use…to recommend a therapeutic regime…”; and 
-- “classifier adapted to predict…based on generated statistics”.
Claim 39:	--“determine pathways associated with genesets of expressed RNA”;
--“determine statistically significant differences in RNA expression levels of the determined pathways between the normal tissue RNA sample and the perturbed tissue RNA sample;

The claim steps recited above include steps directed to the judicial exceptions that are abstract ideas of the types that are in the grouping: “mathematical concepts” and “mental processes” because operations of classifying, comparing for identification purposes that employ statistical correlations and predictions are mathematical operations and steps of generically “recommending”; “evaluating” and “determining” are mental operations that can readily be performed in the human mind when not followed by substantial steps that define said operations beyond said interpretation.  The step in claim 29 now directed to “the trained classifier to predict” is merely use of a trained classifier (statistical tool) to make a prediction and thus is akin to mental operation of using statistics to predict a response.  Nothing in the claims, as currently recited, precludes the step from being practically performed in the mind.  Thus, if a claim, under its BRI, covers performance of the limitation in the mind, but for the recitation of generic computer elements, then it falls within the “mental processes” grouping of abstract ideas.  
Dependent claim steps further limit the recited judicial exceptions by the following recitations: dependent claims recite limitations that further limit the recited judicial exceptions, such as “statistically correlating” (claim 32); “identify pathways in each transcriptome” (claims 36 and 41); “analyzing the determined statistically significant differences in RNA expression” (claim 14); “analyzing… differences” (claim 42); “N-of-1 statistical analysis comprises a Wilcoxon signed-rank test” (claims 44-45); “statistically correlates the subject’s normal-tissue and perturbed-tissue transcriptomes with at least one corresponding transcriptome…” (claim 46).
Because the claims are directed to a judicial exception(s) as determined at Prong One above, the claims are to be further evaluated under Step 2(A), Prong Two, wherein in the instant additional elements include only steps directed to the following: 
Claim 29:
(a) “an RNA transcriptome analysis unit comprising a device from the group consisting of a microarray reader and an RNA sequencer…” which is a unit recited at a high level of generality, failing to impart meaning, other than to gather data, to said recited judicial exceptions such that said exceptions are applied in a practical manner.  
(b) “a gene path classifier to receive normal tissue transcriptome and the perturbed tissue transcriptome” which is a unit configured to classify (do math) and serves as a generic recitation herein for which to operate a judicial exception.
(c) “a control-perturbed comparator and statistics generator” that are recited at a high level of generality (a generic computer functionality processor performing generic computer functions, i.e. statistics or classification).  Such recitations amount to no more than mere instructions to apply the judicial exceptions on said generic computer.
(d) “a treatment analyzer configured to use statistics” also recited at a high level of generality, as above.  
Claim 39:
(a) a microarray reader adapted to receive an RNA probe microarray bearing a normal tissue RNA sample from the subject…and to receive an RNA probe microarray bearing a perturbed tissue RNA sample, which is a recited at a high level of generality, failing to impart meaning, other than to gather data, to said recited judicial exceptions such that said exceptions are applied in a practical manner.  

(c) a control-perturbed comparator and statistical analyzer that are recited at a high level of generality akin to a generic computer functionality processor performing generic computer functions, i.e. statistics or classification.  Such recitations amount to no more than mere instructions to apply the judicial exceptions on said generic computer.
(d) a treatment analyzer configured to use the statistics, also recited at a high level of generality akin to a generic computer functionality processor performing generic computer functions, i.e. statistics or classification.  Such recitations amount to no more than mere instructions to apply the judicial exceptions on said generic computer.
The interpretation of generic functionality of said “units”; “comparators”; “analyzers” etc. is in light of the instant Specification, disclosing that the claimed “units” and “classifiers” and “comparators” and “generators” are implemented using conventional systems [0051] and implemented using a processor with standard memory [0051].  
 As such, the additional elements do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea.   
When the claims fail under (2A) then a final analysis turns on that discussed in (2B).  The claims herein do not include additional elements that are sufficient to amount to significantly more than the judicial exceptions under (2B) because, as discussed above with regard to integration of the recited abstract idea into a practical application, the additional elements herein amount to no more than generic computer elements and steps of obtaining data, which do not provide an inventive concept.  
DDR Holdings (Fed. Cir. 2014).
Evidence that the additional elements in the instant claims are directed to data gathering steps which are well-known, routine and conventional elements in the field, including those steps of obtaining data and extracting RNA, is disclosed, for example, in Yang et al. (PLoS Computational Biology (2012) Vol. 8:1-18; previously cited) at pages 3-4, Figures 1 and 2.  Limitations that include a microarray reader and an RNA sequencer, are also standard equipment and techniques that are well-known, routine, and conventional and are demonstrated by the prior art as disclosed previously to, for example, Huang et al. (previously cited).  In addition the instant Specification speaks to the routine use of micro-arrays and sequencing, as example, to measure expression of genes [0004]; [0047].  See also previous Office Actions.  
Thus, in light of the above considerations the claims remain non-statutory.

Response to Applicant’s Arguments  
1.  Applicant states that “the Office Action overgeneralizes independent claims 1 and 19 and states that there is no explanation as to why  This is not persuasive.  Newly recited claims 29 and 39 have been analyzed above according to the Guidelines and framework set forth therein.
2.  Applicant states that “the claims are not directed to a judicial exception”.  Applicant further includes that “independent claims 29 and 39, are not properly grouped under these judicial exceptions and thus recite patient eligible subject matter.  Further to said remarks, 
This is not persuasive.  As set forth in the above rejection, each claim elements is assessed under 35 USC 101 such that the claim elements are examined individually and as a whole.  The abstract ideas present in the totality of the instant claims fall into both mental processes, such as those that recite, for example, “predict” or “recommend”.  Further to mathematical concepts in the claim, those are recited as, for example, “performing N-of-1 statistics; classifying etc…  Thus, the assessment of the claims as containing abstract ideas in both categories is correct, as required under the framework outlined above.  Applicant is reminded that the courts have provided that when a computer acts as merely a tool by which to perform an abstract idea (as is the case herein), its presence in the claim does not make the claim automatically eligible (see above).  
3.  Applicant states that “a human mind cannot “practically” determine these types of statistic (referring to random forest, naïve Bayes classifiers etc…).  
It is respectfully submitted that this is not persuasive.  Firstly, Applicant has offered no evidence as to the statement that a human mind cannot perform the statistics as claimed.  Secondly, it is maintained that the statistics, as claimed herein, can be performed mathematically/mentally by a human.  Take, for example, a comparison of two gene sets.  The data as gathered by performance of the instant claims that would yield gene data and then performance of a classifier to classify said data is completely possible to do with pen in paper, i.e. in one’s mind.  There are no limitations of the dataset herein to preclude such an interpretation.  For example, calculations of k-nearest neighbor statistics or random forest statistics in their simplest form can be performed on two genesets (for example if the sets only 
4.    Applicant states that “the claims are directed to a practical application” and that the claims recite “features that are directed to practical application of a ‘machine for predicting the course of progression of a disease and determining a personalized therapeutic regime for treating disease in a subject in need of treatment for the disease’ and for a ‘machine adapted to evaluate a disease in a subject’”.  Applicant adds that the steps that provide a practical application are those such as “classify genes of the single normal-tissue transcriptome…and “a control-perturbed comparator…to generate statistics by statistically comparing…performed using N-of-1 analysis”.  Applicant concludes that claim 29 is wholly integrated into a practical application [of] a “machine for predicting…for treating the disease in a subject…for the disease”.  Similar arguments are presented for claim 39.  
It is respectfully submitted that this is not persuasive.  The claim steps to which Applicant points are, themselves, the steps that are judicial exceptions.  As stated in the 2019 Guidance  for Subject Matter Eligibility, outlined by the framework above and as re-iterated by the courts in numerous decisions, it is the steps that are “in addition” to the recited judicial exceptions that, 

Claim Rejections - 35 USC § 103
The outstanding rejections under 35 USC 103 are hereby withdrawn in view of the newly submitted claims and Applicant’s arguments.  The prior art to Clarke et al. does not teach or fairly suggest the limitations of claim 1, including the classification of genes into genesets for the analysis of single normal-tissue transcriptome and a single perturbed tissue transcriptome from the same subject.  Further the prior art to Clarke et al. does not teach or fairly suggest the limitations as in claim 39 wherein a normal tissue RNA transcriptome and an perturbed tissue transcriptome RNA sample from the same subject is received and wherein determining pathways associated with genesets are analyzed.  IN addition, the prior art to Yang and to Huang fail to teach or fairly suggest using N-of-1 statistics for single, within-geneset analysis, as is instantly claimed.    

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of 

/Lori A. Clow/            Primary Examiner, Art Unit 1631